FILED
                              NOT FOR PUBLICATION                             SEP 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CRISTIAN ANDRES DURAN-CASTRO,                     No.   15-71678
AKA Christian Andres, AKA Christian
Andres Duran,                                     Agency No. A205-137-708

               Petitioner,
                                                  MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Cristian Andres Duran-Castro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him statutorily ineligible for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s determination that a petitioner knowingly

engaged in drug trafficking. Chavez-Reyes v. Holder, 741 F.3d 1, 3 (9th Cir.

2014). We deny the petition for review.

      The record of conviction regarding Duran-Castro’s Arizona conviction for

solicitation to commit sale or transportation of narcotic drugs for sale provided the

BIA substantial evidence that there was “reason to believe” Duran-Castro had been

knowingly involved in drug trafficking. See 8 U.S.C. § 1182(a)(2)(C)(i)

(providing that an alien is inadmissible if there is “reason to believe” that he is or

has been an “illicit trafficker in any controlled substance”); Chavez-Reyes, 741

F.3d at 3 (circumstantial evidence, coupled with the petitioner’s guilty plea,

supported the BIA’s “reason to believe” finding). The agency therefore properly

determined Duran-Castro was statutorily ineligible for cancellation of removal.

See 8 U.S.C. § 1229b(b)(1)(C). His contention that there are inconsistencies in the

record of conviction is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                            2                                     15-71678